                 Case 4:21-cv-00787-JST Document 78 Filed 06/24/21 Page 1 of 2




 1 RICHARD TAN, SBN 327366
   LAW OFFICES OF RICHARD TAN
 2 3020 Bridgeway, Suite 192
   Sausalito, CA 94965
 3 Telephone: (510) 345-3246
   Facsimile: (415) 532-1310
 4 Email: richardtan@tutanota.com

 5 Attorney for Plaintiffs,
   KEITH H. WASHINGTON,
 6 SAN FRANCISCO BAY VIEW
   NATIONAL BLACK NEWSPAPER
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11
     KEITH H. (“MALIK”) WASHINGTON, an  ) Case No. 4:21-cv-00787-JST
12   individual; and SAN FRANCISCO BAY  )
     VIEW NATIONAL BLACK NEWSPAPER,     )
13   a California corporation,          )
                                        )
14           Plaintiffs,                )
                                        )
15       v.                             ) STIPULATION TO DISMISS ACTION
                                        ) WITH PREJUDICE
16   FEDERAL BUREAU OF PRISONS,         )
     THE GEO GROUP, INC., dba           )
17   GEO CALIFORNIA, INC., MONICA HOOK, )
     MARIA RICHARD, WILL GOMEZ,         )
18                                      )
     MURTALA LANVAL, AND DOES 1 through )
19   10, inclusive,                     )
                                        )
20           Defendants.                )
                                        )
21

22          Plaintiffs Keith H. Washington (“Mr. Washington”) and San Francisco Bay View National Black

23 Newspaper (“San Francisco Bay View”), and Defendants Federal Bureau of Prisons (“BOP”),
                      1
24 the Geo Group, Inc. , Monica Hook, Maria Richard, Will Gomez and Murtala Lanval, hereby stipulate

25 under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that the above-captioned Action be dismissed with

26 prejudice as to all claims, with each party bearing its own attorney’s fees and costs.
27

28          1
                dba Geo California, Inc. See Dkt. No. 60.
     STIPULATION TO DISMISS WITH PREJUDICE
     CASE NO. 4:21-CV-0787-JST                        1
             Case 4:21-cv-00787-JST Document 78 Filed 06/24/21 Page 2 of 2




 1                                               Respectfully submitted,

 2
     DATED: June 24, 2021                        LAW OFFICES OF RICHARD TAN
 3
                                                 /s/ Richard Tan____________
 4
                                                 Richard Tan
 5
                                                 Attorney for Plaintiffs
                                                 KEITH H. WASHINGTON and SAN
 6                                               FRANCISCO BAY VIEW NATIONAL BLACK
                                                 NEWSPAPER
 7

 8                                               STEPHANIE M. HINDS
                                                 Acting United States Attorney
 9
                                                 /s/ Christopher F. Jeu____________
10                                               Christopher F. Jeu
                                                 Assistant United States Attorney
11                                               Attorneys for Defendant
                                                 Federal Bureau of Prisons
12
                                                 _/s/ Cheryl Wilke___________
13                                               Cheryl Wilke
                                                 LEWIS BRISBOIS
14

15                                               Attorney for Defendants
                                                 The Geo Group and Monica Hook
16
                                                 _/s/ Lisa K. Hansen___________
17                                               Lisa Kralik Hansen, Esq.
                                                 COCHRAN, DAVIS & ASSOCIATES, P.C.
18

19                                               Attorney for Defendants
                                                 Maria Richard, Will Gomez and Murtala Lanval
20

21

22

23

24

25

26
27

28

     STIPULATION TO DISMISS WITH PREJUDICE
     CASE NO. 4:21-CV-0787-JST               2
